

116 HR 2762 IH: To amend title 10, United States Code, to provide for the modification and clarification of construction authority in the event of a declaration of war or national emergency, and for other purposes.
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2762IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Gallego (for himself, Mr. Smith of Washington, Mr. Garamendi, Mr. Cisneros, Ms. Escobar, Mr. Carbajal, Mr. Vela, Mrs. Trahan, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for the modification and clarification of construction authority in the event of a declaration of war or national emergency, and for other purposes. 
1.Modification and clarification of construction authority in the event of a declaration of war or national emergency
(a)Limitation on amount of funds available for national emergencySection 2808 of title 10, United States Code, is amended— (1)by redesignating subsection (c) as subsection (e); and
(2)by inserting after subsection (b) the following new subsection (c):  (c)Limitation on amount of funds available for national emergencyIn the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, the total cost of all military construction projects undertaken using that authority during the national emergency may not exceed $250,000,000..
(b)Waiver of other provisions of lawSection 2808 of title 10, United States Code, is amended by inserting after subsection (c), as added by subsection (a), the following new subsection:  (d)Waiver of other provisions of law in event of national emergencyIn the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, the authority provided by such subsection to waive or disregard another provision of law that would otherwise apply to a military construction project authorized by this section may be used only if—
(1)such other provision of law does not provide a means by which compliance with the requirements of the law may be waived, modified, or expedited; and (2)the Secretary of Defense determines that the nature of the national emergency necessitates the noncompliance with the requirements of the law..
(c)Additional condition on sources of fundsSection 2808(a) of title 10, United States Code, is amended in the second sentence by inserting before the period the following: and that the Secretary of Defense determines are otherwise unexecutable.  (d)Additional notification requirementsSection 2808(b) of title 10, United States Code, is amended—
(1)by striking of the decision and all that follows through the end of the subsection and inserting the following:  of the following:
(A)The reasons for the decision to use the construction authority described in subsection (a), including, in the event of a declaration by the President of a national emergency, the reasons why use of the armed forces is required in response to the declared national emergency. (B)The construction projects to be undertaken using the construction authority described in subsection (a), including, in the event of a declaration by the President of a national emergency, an explanation of how each construction project directly supports the immediate security, logistical, or short-term housing and ancillary supporting facility needs of the members of the armed forces used in the national emergency.
(C)The estimated cost of the construction projects to be undertaken using the construction authority described in subsection (a), including the cost of any real estate action pertaining to the construction projects, and certification of compliance with the funding conditions imposed by the second sentence of subsection (a) and subsection (c). (D)Any determination made pursuant to subsection (d)(2) to waive or disregard another provision of law to undertake any construction project using the construction authority described in subsection (a).
(E)The military construction projects, including any military family housing and ancillary supporting facility projects, to be canceled or deferred in order to provide funds to undertake construction projects using the construction authority described in subsection (a) and the possible impact of the cancellation or deferment of such military construction projects on military readiness and the quality of life of members of the armed forces and their dependents.; and (2)by adding at the end the following new paragraph:

(2)In the event of a declaration by the President of a national emergency in which the construction authority described in subsection (a) is used, a construction project to be undertaken using such construction authority may be carried out only after the end of the five-day period beginning on the date the notification required by paragraph (1) is received by the appropriate committees of Congress.. (e)Clerical AmendmentsSection 2808 of title 10, United States Code, is further amended—
(1)in subsection (a), by inserting Construction authorized.— after (a); (2)in subsection (b), by inserting Notification requirement.—(1) after (b); and
(3)in subsection (e), as redesignated by subsection (a)(1), by inserting Termination of authority.— before The authority. 